         Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



IN THE MATTER OF                                     CIVIL ACTION
BONVILLIAN MARINE SERVICE, INC.
As Owner and Operator of the                         NO. 19-14651
M/V Miss April in a Cause of Action for
Exoneration from or Limitation of Liability          SECTION D (1)

                                        ORDER

          Claimant Baywater Drilling, LLC moves to dismiss this limitation action for

lack of jurisdiction. 1 The Motion is joined by Junior Joseph Pellegrin and Dana

Lebouef Pellegrin. 2 Bonvillian Marine has filed an Opposition, 3 and Baywater has

filed a Reply. 4 The Court held oral argument on November 17, 2020. 5 After careful

consideration of the parties’ memoranda and the applicable law, and finding that the

Court lacks jurisdiction, the Court grants the Motion.

    I.       FACTUAL BACKGROUND

          On January 19, 2019, Bonvillian Marine Services, Inc., LLC’s (“Bonvillian

Marine”) vessel, the M/V MISS APRIL, was towing two barges when it allided with

Baywater       Drilling, LLC’s   (“Baywater”)   crewboat, the   M/V   MISS SADIE

ELIZABETH, as the Baywater boat was docked at the French’s Welding Port Sulphur

Dock on navigable waters near Port Sulphur, Louisiana. 6 The allision resulted in



1 R. Doc. 14.
2 R. Doc. 15.
3 R. Doc. 23.
4 R. Doc. 37.
5 R. Doc. 49.
6 R. Doc. 1 at 3 ¶ 6.
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 2 of 17




property damage to the M/V MISS SADIE ELIZABETH and the dock, as well as

personal injuries to Junior Joseph Pellegrin, Jr., a seaman aboard the M/V MISS

SADIE ELIZABETH. 7

        On February 18, 2019, Jerry Carney, a claims adjuster with Jerry L. Carney

& Associates, Inc., emailed Shirley Bickford, an examination claims worker

administering maintenance and cure for Pellegrin on behalf of Baywater. Carney

wrote in the email: “I am representing Bonvillian Marine in the captioned matter. I

understand you are handling Mr. Pellegrin’s claim on behalf of Baywater. I would

appreciate you giving me a call to discuss this matter.” 8 Bickford responded on March

1, 2019, stating “Per our discussions, we understand that Bonvillian Marine is

interested in trying to resolve the personal injury claim of Baywater’s Junior

Pellegrin on January 19, 2019.” 9       Bickford then proceeded to describe the

maintenance and cure paid to date, which at the time totaled less than $4,000. 10

        On March 13, Carney emailed Bickford again saying “I have relayed our

discussion this morning to my principals. I have asked for an expedited response. I’ll

keep you posted. In the meantime, I look forward to the medicals and copy of the

statement.” 11 Bickford followed up less than an hour later with the medical records

of Junior Pellegrin. Pellegrin’s medical records provided by Bickford stated: “He

complains of severe leg pain, some occasional right leg pain, but mainly left. He is




7 Id.
8 R. Doc. 14-2 at 4.
9 Id. at 5.
10 Id.
11 R. Doc. 14-2 at 7.
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 3 of 17




status post physical therapy which did not give him any relief. He remains with

symptoms. We have previously discussed the possibility of injection.” 12 It also stated

that he had “L4-L5 lumbar herniated disc” and “Low back pain with left lower

extremity radiculopathy.” 13     The records further stated:        “Should he remain

symptomatic, we will consider surgical intervention with left side L4-L5

microdiscectomy.” 14 On March 26, Carney emailed Bickford again stating “My

principals have requested you furnish us with the updated medicals including

whether or not there has been any recommendation for Mr. Pellegrin to have

surgery.” 15

        On August 23, 2019, Mr. Pellegrin commenced a lawsuit against Bonvillian

Marine in Louisiana state court. 16     On December 12, 2019, less than four months

later, Bonvillian Marine, as owner and operator of the M/V MISS APRIL, filed a

Verified Complaint in a cause of exoneration from or limitation of liability.17

Bonvillian Marine alleged the Complaint was filed within six months from the date

it first received written notice of the claim, since it was filed within six months of the

lawsuit being filed against it in state court. 18 Bonvillian Marine attests the value of

the M/V MISS APRIL at the termination of the voyage, and thus the maximum




12 Id. at 9.
13 Id. at 10.
14 Id. at 11.
15 Id. at 12.
16 Id. at 4 ¶ 10.
17 R. Doc. 1.
18 Id. at 4 ¶ 11.
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 4 of 17




amount for which it may be liable in this limitation action, to be three-hundred

twenty eight thousand dollars ($328,000.00). 19

       Baywater has filed a Rule 12(b)(1) Motion to Dismiss for Lack of Subject Matter

Jurisdiction. 20 In its Motion, Baywater contends Bonvillian Marine’s limitation

action was untimely because written pre-suit letters and emails exchanged in

February and March of 2019 between Baywater and Bonvillian Marine gave the

latter notice of a claim that could exceed the value of the vessel. 21 Baywater argues

the six-month statutory deadline under the Shipowner’s Limitation of Liability Act,

which states a limitation “action must be brought within 6 months after a claimant

gives the owner written notice of the claim,” 22 is jurisdictional in nature, and as such,

the party asserting jurisdiction, here Bonvillian Marine, bears the burden to show

the limitation action was timely. 23

       Baywater contends that the pre-suit written communications between its

claims examiner, Shirley Bickford, and Bonvillian Marine’s claims adjuster, Jerry

Carney, constituted sufficient notice of a claim because Bickford and Carney were

acting as agents for their respective principals. 24        Further, Baywater claims

Bonvillian Marine was put on notice of a reasonable possibility that it faced a claim

in excess of the value of the vessel from medical records provided during those

communications indicating a possibility of lower back surgery. 25 Baywater states Mr.


19 Id. at 4 ¶ 12.
20 R. Doc. 14.
21 R. Doc. 14-1 at 1.
22 46 U.S.C. § 30511(a).
23 R. Doc. 14-1 at 5.
24 Id. at 8-9.
25 Id. at 11-12.
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 5 of 17




Pellegrin eventually had a lower spine fusion on August 27, 2019, and Baywater has

paid over $237,000 in maintenance and cure benefits on behalf of Pellegrin due to his

back injuries. 26

       Bonvillian Marine opposes Baywater’s Rule 12(b)(1) Motion. 27           In its

Opposition, Bonvillian Marine challenges the Fifth Circuit’s jurisprudence that the

limitation’s six-month time limit is jurisdictional, relying on a 2015 Supreme Court

decision, United States v. Kwai Fun Wong. 28 Bonvillian Marine argues the Supreme

Court’s decision to hold the Federal Torts Claims Act’s time limitation as

nonjurisdictional in Wong provides a good-faith basis for the Fifth Circuit precedent

to be changed. 29        If the six-month time limit is considered nonjurisdictional,

Bonvillian Marine argues Baywater’s claims against it for untimeliness would be an

affirmative defense which should be examined under a 12(b)(6) or summary judgment

standard. 30

       Further, Bonvillian Marine contends its limitation action was timely because

it was filed within six months of the state-court filed lawsuit. 31 Bonvillian Marine

argues Baywater has failed to produce a single written communication between the

parties pre-suit. Bonvillian Marine alternatively argues that if Carney is found to

have acted as its agent, the communications still did not reveal a reasonable

possibility of a claim exceeding the value of the limitation fund because the doctor’s



26 R. Doc. 14-1 at 2, 4.
27 R. Doc. 23.
28 Id. at 3; 575 U.S. 402, 135 S.Ct. 1625, 191 L.Ed.2d 533 (2015).
29 Id.
30 Id. at 5.
31 Id. at 6.
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 6 of 17




notes provided in those communications reflect that the possibility of surgery would

only be considered if symptoms continued. 32 Baywater filed a Reply, 33 in which it

largely reiterated arguments made in the original Memorandum.

     II.        ANALYSIS

           A.     Limitation Statute and Jurisdiction

           The parties disagree about whether the statutory deadline is jurisdictional in

nature or a claim-processing rule. Baywater contends that the statutory deadline is

jurisdictional, whereas Bonvillian Marine disagrees. If, as Baywater argues, the

statute is jurisdictional, Baywater’s Motion attacks jurisdiction and is evaluated

under Federal Rule of Civil Procedure 12(b)(1). “Under Rule 12(b)(1), a claim is

properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the claim.” 34 The party asserting

jurisdiction [Bonvillian Marine] bears the burden of proof when the Rule 12(b)(1)

challenge has been asserted.” 35 When a party raises a factual attack on subject

matter jurisdiction, matters outside the pleadings may be considered, including

“affidavits, testimony, or other evidentiary materials.” 36 When a defendant (or here,

Claimant) makes a factual attack, “no presumptive truthfulness attaches to a

plaintiff’s allegations, and the existence of disputed materials facts will not preclude

the trial court from evaluating for itself the merits of jurisdictional claims.” 37 Instead,



32 Id. at 11, 16-17.
33 R. Doc. 37.
34 In re FEMA Trailer Formaldehyde Products Liability Litigation, 668 F.3d 281, 286 (5th Cir. 2012).
35 Davis v. United States, 597 F.3d 646, 649 (5th Cir. 2009).
36 Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).
37 Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981).
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 7 of 17




“the trial court is free to weigh the evidence and resolve factual disputes dispositive

of subject matter jurisdiction.” 38

       If, on the other hand, the statutory deadline is non-jurisdictional, as Bonvillian

Marine argues, the Motion should be considered under Federal Rule of Civil

Procedure 12(b)(6) or Rule 56, depending on what the Court considers in its

evaluation. If the Court were to consider Baywater’s Motion under a 12(b)(6) analysis,

the Court would accept all well-pleaded facts as true and view those facts in the light

most favorable to Petitioner. 39           However, because consideration of Baywater’s

argument requires reviewing the materials it attaches in its Motion, the Court would

likely be required to covert the Motion to one for Summary Judgment. 40 Summary

judgment is proper if the movant shows there is no genuine dispute as to any material

fact and that it is entitled to judgment as a matter of law. 41 The Court views facts

and draws reasonable inferences in the non-movant’s favor. 42 The Court neither

assesses credibility nor weighs evidence at the summary judgment stage. 43

       The relevant section in the statute, 46 U.S.C. § 30511(a), states that a

limitation “action must be brought within 6 months after a claimant gives the owner

written notice of the claim.” It is black letter law in the Fifth Circuit that the statute’s

timeliness requirement is jurisdictional. In In re Eckstein Marine Service, L.L.C.,44

the Fifth Circuit clearly stated that “[t]his circuit, like several other courts, has held


38 Montez v. Dep’t of Navy, 392 F.3d 149, 149 (5th Cir. 2004).
39 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
40 Fed. R. Civ. P. 56.
41 F ED. R. CIV. P. 56(a).
42 Vann v. City of Southaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
43 Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (internal citation omitted).
44 672 F.3d 310 (5th Cir. 2012).
      Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 8 of 17




that a party alleging a limitation petition was not timely filed challenges the district

court’s subject matter jurisdiction over that petition. . . . While many statutory filing

deadlines are not jurisdictional, we have long recognized that some are.                       The

Limitation Act’s six-month filing requirement is one of these.” 45 Similarly, in In re

RLB Contracting Inc., 46 the Fifth Circuit stated: “A party who contends that a

limitation action was not timely filed challenges the district court’s subject matter

jurisdiction.” 47

       Bonvillian Marine recognizes that the Fifth Circuit has held a challenge to the

timeliness of a limitation action is a challenge to subject matter jurisdiction. It argues

that a recent Supreme Court decision, United States v. Kwai Fun Wong 48 calls into

question the Fifth Circuit’s precedent on the matter. In Wong, the Court resolved a

circuit split by concluding the time limitations of the Federal Torts Claims Act

(FTCA) were non-jurisdictional. Bonvillian Marine argues this decision undermines

Fifth Circuit cases such as In re Eckstein, as those cases reference FTCA’s

jurisdictional filing deadlines as an example to show some filing deadlines can be

jurisdictional. Indeed, at oral argument Bonvillian Marine stressed that In re

Eckstein relied on cases finding the FTCA jurisdictional, and the Fifth Circuit has

since recognized that those underlying cases were overruled by Wong. 49 Bonvillian

Marine also cites to an Eleventh Circuit case, Orion Marine Construction, Inc. v.




45 Id. at 315.
46 773 F.3d 596 (5th Cir. 2014).
47 Id. at 601.
48 575 U.S. 402 (2015),
49 See Trinity Marine Products, Inc. v. United States, 812 F.3d 481, 486-87 (5th Cir. 2016).
     Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 9 of 17




Carroll, 50 in which that Circuit relied on Wong to rule the Limitation’s Act time limits

are non-jurisdictional. In Wong, the Court set guidelines to determine whether a time

limitation is jurisdictional. Specifically, Wong states that procedural rules, including

time bars, “cabin a court’s power only if Congress has clearly stated as much,” and

that “absent such a clear statement, courts should treat the restriction as

nonjurisdictional.” 51 Bonvillian Marine argues the Fifth Circuit’s prior decisions

should be overruled by Wong because first, there is no clear statement by Congress

in the statutory language that this time limit is jurisdictional, and second, the

Limitation of Liability Act does not provide its own grant of jurisdiction.

       Bonvillian Marine makes a compelling argument that the Limitation Act’s

timeliness requirement is non-jurisdictional post-Wong. 52 But the Fifth Circuit has

not overruled In re Eckstein 53 or In re RLB Contracting. 54 Indeed, in In re Eckstein,

the Fifth Circuit directly noted that the Supreme Court “has recently concluded that

many filing deadlines are probably not jurisdictional” but continued to note that the

Supreme Court “has not explicitly or implicitly rejected this Circuit’s prior conclusion

that the Limitation Act’s six-month filing deadline is a jurisdictional requirement.”55

Moreover in Brown v. Edwards & Richter, L.L.P., 56 a post-Wong case, the Fifth

Circuit reiterated that the Limitation statute is jurisdictional, stating: “We treat this


50 918 F.3d 1323 (11th Cir. 2019).
51 Wong, 575 U.S. at 409.
52 The Court notes that when asked at oral argument whether the statute remained jurisdictional

under the test set out in Wong, Baywater’s counsel did not argue that it was, but rather relied on
standing Fifth Circuit precedent.
53 672 F.3d 310 (5th Cir. 2012).
54 773 F.3d 596 (5th Cir. 2014).
55 In re Eckstein at 315 n.12.
56 766 F. App’x 30 (5th Cir. 2019)
     Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 10 of 17




time limit as a jurisdictional requirement subject to our de novo review.” 57 Therefore,

as other district courts have recognized, 58 the Fifth Circuit’s precedent remains

binding on this Court, and this Court must treat the Limitation Act’s statutory

deadline as jurisdictional.

        B.      Notice of a Claim

        The Court next considers whether Bonvillian Marine received notice of a claim

sufficient to trigger the six-month time limitation before Pellegrin’s August 2019

lawsuit. This dispute largely turns on whether Shirley Bickford’s communications to

Jerry Carney in February and March 2019 constitutes notice to Bonvillian Marine.

As described above, on February 18, 2019, Carney, a claims adjuster, emailed

Bickford, claims adjuster for Baywater, and stated “I am representing Bonvillian

Marine in the captioned matter. I understand you are handling Mr. Pellegrin’s claim

on behalf of Baywater. I would appreciate you giving me a call to discuss this

matter.” 59 Bickford responded on March 1, 2019, stating “Per our discussions, we

understand that Bonvillian Marine is interested in trying to resolve the personal

injury claim of Baywater’s Junior Pellegrin on January 19, 2019.” 60 On March 13,

Carney emailed Bickford again saying “I have relayed our discussion this morning to

my principals. I have asked for an expedited response. I’ll keep you posted. In the




57 Id. at 32.
58 See In re United Marine Offshore LLC, No. 6:18-CV-01045, 2019 WL 2170642, at *2 (W.D. La. Apr.
22, 2019) (“Until the Fifth Circuit reverses course, this Court will continue to follow the jurisprudence
holding that the six-month deadline set forth in Section 30511 is jurisdictional and that a shipowner's
failure to meet that deadline deprives the court of subject-matter jurisdiction.”).
59 R. Doc. 14-2 at 4.
60 Id. at 5.
     Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 11 of 17




meantime, I look forward to the medicals and copy of the statement.” 61 Carney later

emailed Bickford again stating “My principals have requested you furnish us with

the updated medicals including whether or not there has been any recommendation

for Mr. Pellegrin to have surgery.” 62

       Bonvillian Marine argues the email communications between Carney and

Bickford did not constitute written notice of a claim because there is nothing in the

record to support that Carney was authorized to act on behalf of Bonvillian Marine

with respect to a limitation action. At oral argument, Bonvillian Marine admitted

that Carney was its agent, but argued that he was only Bonvillian Marine’s agent for

“claim resolution” purposes, and not for the purpose of notice of a limitation action.

Bonvillian Marine further argues that the language of the statute states that an

action must be brought within six months “after a claimant gives the owner written

notice of a claim.” 63 Bonvillian Marine appeared to argue that this language means

that notice can be given only to the owner directly or to a lawyer appointed by him.

       The Court finds that the email between Bickford and Carney constituted notice

to Bonvillian Marine. Bonvillian Marine’s argument essentially asks the Court to

overlook the entire law of agency. A notification given to an agent is effective as

notice to the principal if the agent has actual or apparent authority to receive the

notification. 64   Actual authority is defined as: “For purposes of determining a

principal's legal relations with a third party, notice of a fact that an agent knows or


61 R. Doc. 14-2 at7.
62 Id. at 12.
63 46 U.S.C. § 30511(a) (emphasis added).
64 Restatement (Third) of Agency § 5.02 (Am. Law Inst. 2006).
     Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 12 of 17




has reason to know is imputed to the principal if knowledge of the fact is material to

the agent’s duties to the principal.” 65 “An agent acts with actual authority when, at

the time of taking action that has legal consequences for the principal, the agent

reasonably believes, in accordance with the principal’s manifestations to the agent,

that the principal wishes the agent so to act.” 66 “A principal’s manifestation to an

agent often consists of an intentional act. However, a principal may also convey actual

authority to an agent through unintended conduct that the agent reasonably believes

to constitute an expression of the principal’s intentions.” 67 Moreover, courts have

found that agents may accept notice in limitation actions. The Eleventh Circuit has

stated:

               It seems reasonably clear to us—and no one here
               disputes—that FARA [Petitioner’s insurer] was
               [Petitioner] Orion’s agent for claims-processing purposes.
               FARA had at the very least apparent—and probably even
               actual—authority to act on Orion’s behalf; indeed, it was
               hired specifically to assist Orion with the adjustment of
               claims. See Restatement (Third) of Agency §§ 3.01, 3.03
               (describing actual and apparent authority). Accordingly,
               any claimant who gave written notice to FARA, as Orion’s
               agent, satisfied § 30511(a)’s writing requirement. 68

And in Diamond v. Butel, 69 the Fifth Circuit stated “There is nothing . . . either in the

letter of the statute or in the purpose for which it was enacted, to prevent the owner



65 Id., § 5.03.
66 Id., § 2.01.
67 Id.
68 Orion, 918 F.3d at 1333. At oral argument, Bonvillian Marine took issue with Baywater citing Orion

for this proposition, as Baywater argues Orion’s holding regarding whether the limitation statute’s
timeliness requirement is jurisdictional. But although Fifth Circuit caselaw differs from Orion’s
holding on whether the statute is jurisdictional, Orion’s holding on the separate issue of agency
remains some persuasive authority this Court may rely upon.
69 247 F.2d 604 (5th Cir. 1957).
        Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 13 of 17




from appointing an agent to receive the notice, as he might do for the service of

process.” 70

           Here, Carney specifically stated “I am representing Bonvillian Marine in the

captioned matter.”        He in no way cabined his authority as an agent.       He also

repeatedly stated that he was relaying information to “his principals,” i.e., Bonvillian

Marine. The Court finds that there is ample evidence to find that Carney was acting

as Bonvillian Marine’s agent, and that Bickford was reasonable in relying on Carney’s

representations that he was Bonvillian Marine’s agent. The Court further rejects

Bonvillian Marine’s argument that Carney was an agent for “claim resolution”

purposes, but not for purposes of notice of facts giving rise to a limitation action.

There is no meritorious way to distinguish between an agent who can settle a claim

for a principal in the first instance and an agent that can receive notice that the claim

may exceed a certain amount (here, the cost of the vessel). Instead, this appears to

be a post-hoc attempt to cabin Carney’s previously granted authority that is driven

by the instant litigation. Because Carney acted as Bonvillian Marine’s agent, the

Court finds Bonvillian Marine had notice of the communications and documents sent

by Bickford.

           C.      Value of Claim

           Having determined that Carney could, and did, receive notice for Bonvillian

Marine, the Court must determine whether the communications from Bickford to

Carney put Bonvillian Marine on notice of the reasonable possibility of a claim



70   Id. at 607.
     Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 14 of 17




exceeding the value of the limitation fund ($328,000.00).           On March 13, 2019,

Bickford forwarded Carney the medical records of Pellegrin, which included a

Progress Note from Pellegrin’s February 27, 2019 visit to the orthopedic surgeon, Dr.

Christopher E. Cenac. 71 In the report, Dr. Cenac notes Pellegrin “complains of severe

left leg pain, some occasional right leg pain, but mainly left. He is status post physical

therapy which did not give him any relief. He remains with symptoms. We have

previously discussed the possibility of injection.” 72 Dr. Cenac assessed Pellegrin as

having a “L4-L5 lumbar herniated disc” and “low back with left lower extremity

radiculopathy.” It continues “should he remain symptomatic [after receiving lumbar

ESI], we will consider surgical intervention with left side L4-L5 microdiscectomy.”73

On March 26, 2019, Carney contacted Bickford requesting updated medical reports

and inquired whether there had been any recommendation for Pellegrin to have

surgery. 74 On August 27, 2019, Pellegrin underwent lower back surgery (lumbar

spine fusion), paid for by Baywater as part of maintenance and cure.

        The question is whether or not these communications were sufficient to provide

notice to Bonvillian Marine that Pellegrin’s injuries may exceed the cost of the vessel.

In RLB Contracting, Inc., 75 the Fifth Circuit discussed the sufficiency of written

notice to trigger the limitation statutes six-month deadline:

                [A] communication qualifies as “written notice” if it
                “reveals a ‘reasonable possibility’ that the claim will exceed
                the value of the vessel.” This standard evokes two

71 R. Doc. 14-2 at 9-11.
72 Id. at 9.
73 Id. at 11.
74 Id. at 12.
75 773 F.3d 596 (5th Cir. 2014).
        Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 15 of 17




                   inquiries: (1) whether the writing communicates the
                   reasonable possibility of a claim, and (2) whether it
                   communicates the reasonable possibility of damages in
                   excess of the vessel's value. Answering these questions
                   requires a “fact-intensive inquiry into the circumstances of
                   the case.” 76

It continued: “[t]he purpose of the ‘reasonable possibility’ standard is to place the

burden of investigating potential claims on the vessel owner.” Finally, it stated:

“[t]he standard is a reasonable possibility, not a reasonable probability. Although this

standard ‘is not toothless, it is also not particularly stringent.” 77

           Because the burden is placed on the vessel owners to investigate, Bonvillian

Marine had a responsibility to investigate and, if there was a reasonably possibility

damages could exceed $328,000, it had the burden of petitioning to limit liability

within the six-month time period. Bonvillian Marine stresses that surgery was only

considered if Pellegrin remained symptomatic after lumbar injections. Bonvillian

Marine argues that at the time, it was unknown whether the lumbar ESI would be

successful or whether surgery would even be considered, and thus it does not show a

reasonable possibility of a claim exceeding the Limitation Fund. However, as the

Fifth Circuit has stated, all that is needed is a reasonable possibility, not probability.

This argument also ignores the evidence before the Court that Mr. Carney was clearly

aware of the potential need for surgery as he emailed Ms. Bickford in late March 2019

and inquired whether surgery had been recommended at that point. “If doubt exists

as to the total amount of the claims or as to whether they will exceed the value of the



76   Id. at 602 (citing In re Eckstein, 672 F.3d at 315).
77   Id. at 602 (citing In re Eckstein, 672 F.3d at 317).
        Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 16 of 17




ship, the owner will not be excused from satisfying the statutory time bar since he

may institute a limitation proceeding even when the total amount claimed is

uncertain.” 78 Dr. Cenac’s Progress Note which discussed a future back surgery raises

a reasonable possibility that the damages may exceed the value of the limitation fund,

particularly when considered with additional damages, such as general damages and

lost wages. Because the doctor’s note raised the reasonable possibility of the need for

surgery, a claim which Bonvillian Marine would have been reasonable to believe

would exceed $328,000, and was sent to Bonvillian Marine (through its agent,

Carney) on March 13, 2019, Bonvillian Marine had six months—or by September 13,

2019—to institute a limitation action. Bonvillian Marine did not institute the present

limitation until December 16, 2019. 79                Therefore, under current Fifth Circuit

precedent, the Court lacks jurisdiction over this limitation action, and it must be

dismissed.




78   In re Eckstein Marine Service, LLC, 672 F.3d 310, 317-318 (5th Cir. 2012).
79   See R. Doc. 1.
   Case 2:19-cv-14651-WBV-JVM Document 50 Filed 11/23/20 Page 17 of 17




  III.   CONCLUSION

     IT IS HEREBY ORDERED that Baywater’s Motion to Dismiss, and the

Pellegrin’s Motion to Dismiss, are GRANTED. IT IS FURTHER ORDERED that

Bonvillian Marine’s Motion for Partial Summary Judgment is DENIED WITHOUT

PREJUDICE.

     New Orleans, Louisiana, November 23, 2020.



                                      ______________________________________
                                      WENDY B. VITTER
                                      UNITED STATES DISTRICT JUDGE
